Citation Nr: 1541048	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-27 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for migraines.  

2.  Entitlement to an evaluation in excess of 20 percent for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to July 1996. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The issue of entitlement to an increased evaluation for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's migraine headaches are shown to have been manifested by characteristic prostrating attacks averaging one in two months over a several month periods, or by symptoms approximating such level of severity.


CONCLUSION OF LAW

The criteria for an initial evaluation of no greater than 30 percent for migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8100 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b) . 

With regard to the Veteran's claim for an increased evaluation for migraines, the claim for an initial evaluation above 10 percent is a downstream issue from a rating decision dated in April 2010, which initially established service connection for this disability and assigned the rating being contested and its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007.  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claims, such noncompliance is deemed to be non-prejudicial to these specific claims.  Furthermore, neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of her claim at this time is warranted. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Numerous VA treatment records have been associated with the record.  The Veteran has also provided statements and argument in support of her claim.  She has not identified any potentially relevant evidence that has not otherwise been obtained.  VA examinations were conducted in March 2010 and May 2013 for the Veteran's migraines.  Those examinations describe the Veteran's disabilities in sufficient detail for the Board to make an informed decision on her claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the Veteran suggested at her July 2015 hearing that the May 2013 examiner simply copied the notes from the previous examiner, without adding anything new or current.  However, having reviewed the examination report, it is clear that the examiner both conducted an in-person examination of the Veteran and conducted a review of the claims folder.  Moreover, the examination report fully discussed the Veteran's symptomatology.  As such, the Board finds that the examination is probative and adequately represents the Veteran's reported symptoms and severity of migraines, and it is therefore found to be adequate for rating purposes.  

Additionally, as indicated above, the Veteran testified at a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2015 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions to ascertain the severity of the Veteran's migraines.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or her representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
Merits

The Veteran filed a claim for service connection for migraines in October 2009.  In April 2010 she was granted a 10 percent rating for her migraines; she filed a notice of disagreement to this rating in April 2011 and perfected her appeal.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated as 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.

The rating criteria do not define "prostrating;" nor has the Court.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

The Veteran was afforded a VA examination in March 2010 for her migraine headaches.  At that examination the Veteran reported experiencing headaches manifesting in a dull, aching pain lasting three to four hours a day two days at a time.  She noted that she had photophobia, phonophobia, nausea and vomiting during these episodes.  She medicated with Zomig and Excedrin with some relief of the pain.  She noted that stress tended to increase her headaches.  Of note, at her Board hearing, the Veteran stated that she was a naturalist and tried to avoid taking medication when possible.

In May 2013 the Veteran was afforded another VA examination for her migraines.  At that examination she reported a history of migraines, that she reported treating with prescription Zomig.  She stated that her headaches occurred about three days a week, lasting several hours to one day each.  She noted that she also treated them with massage therapy.  The Veteran noted symptoms of pulsating or throbbing head pain, pain localized to one side of the head along with nausea and sensitivity to light.  The examiner did not report that the Veteran experienced prostrating attacks migraine or non-migraine headache pain.  The examiner also found that the Veteran's work was not impacted by her headache condition.  

The Veteran has submitted numerous statements of her own and of her friends asserting that her migraine headaches are debilitating and describing the pain they cause.  In her statements the Veteran consistently reiterated that she sometimes experienced migraine pain requiring up to two days to recover from, and that she experienced headaches approximately three times a week.  In April 2010 the Veteran submitted a statement in which she specified that her migraines caused her difficulty concentrating, and that she had to close her eyes in a dark room to obtain relief.  She further specifically noted experiencing prostrating attacks three times a week for the past several years.
  
In July 2015 the Veteran testified at a Board hearing in front of the undersigned Veterans Law Judge.  At that hearing, the Veteran testified that at least once a month her headaches got so bad that she had to lie down in a dark room with no sound.  She noted that doing this helped her headaches, but did not get rid of them.  She staed that while she got headaches intermittently, they were not of the prostrating type.  The Veteran stated that she was working as a consultant doing nutrition programs, among other streams of employment.  She indicated that being self-employed allowed her to work around her headaches, more than when she was a personal trainer.

In weighing the evidence of record, the Board finds that the Veteran's headaches more closely approximate the criteria for a 30 percent rating under Diagnostic Code 8100.  Significantly, the evidence shows that the Veteran's headaches have averaged more than once a month throughout the appeal period.  At the May 2013 VA examination, she reported migraine headaches which resulted in symptoms such as nausea, light sensitivity and throbbing pain in at least one side of her head.  At a Board hearing dated July 2015 in connection with a service connection claim for headaches, the Veteran reported the need to seek a quiet room for relief of her headache symptoms.  She reported having to resort to prescription medication for the pain, and continued to report sensitivity to light and sound during her attacks.  

Although the March 2010 and May 2013 examiners did not report prostrating attacks of migraine or non-migraine headache pain, the Veteran described constant headaches lasting up to two days at least three times a week.  Therefore, the foregoing competent medical evidence supports a finding that the Veteran's headaches are characteristically of a severity to be considered prostrating in nature.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the symptomatology of the her service-connected headaches more nearly approximates the criteria of characteristic prostrating attacks occurring on an average of once a month over the last several months.  Accordingly, she is entitled to a 30 percent rating under Diagnostic Code 8100.  

The evidence fails to show, however, that the Veteran's headaches are completely prostrating and productive of severe economic inadaptability, such as would warrant a 50 percent evaluation.  While the Veteran's headaches undoubtedly result in substantial discomfort, no evidence shows that they result in the degree of impairment contemplated for a 50 percent evaluation under Diagnostic Code 8100, in particular severe economic inadaptability.  Indeed, the evidence does not show that the Veteran has missed any time from work due to the headaches during the course of her appeal.  Moreover, there is no indication that the Veteran's job position is in jeopardy due to her headaches.  The Veteran appears to have been gainfully employed throughout the period under consideration.  Although the frequency of her headaches may be more than once a month, the Veteran testified that she was able to work around the impairment caused by her headaches.
 
The Board recognizes that the criteria for a 50 percent rating may be satified when the headaches are capable of producing severe economic inadaptability.   See Pierce v. Principi,  18 Vet. App. 440 (2004).  However, here, as discussed above, the Veteran's headaches have caused impairment, but she testified that she currently works a number of jobs, including as a nutritionist, a motivational speaker, and a model.  Put simply, there is no suggestion her that the Veteran's headaches are capable of producing severe economic inadaptability.  That is, the Veteran has not identified, and the evidence does not otherwise show, that she is unable to complete her daily work, or that she has lost significant time from work because of her headaches.

The Board also notes that while the evidence of record did discuss the Veteran being prescribed several medications for her headaches, the ameliorative effects of the medication were not considered.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  Rather, it was the Veteran's testimony and statements that provided the details as to the frequency and severity of her headaches.  Additionally, the Veteran indicated that she tried not to take any medication for her headaches.

As such, the Board finds that a disability rating in excess of 30 percent is not warranted for the Veteran's headaches.

Additionally, no other Diagnostic Code is appropriately applied.  The Board has considered alternative Diagnostic Codes relating to neurological conditions, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.124a.  

In summary, for the reasons and bases set forth above, the Board concludes that an initial 30 percent schedular rating, but no more, is warranted for the Veteran's headaches for the entire period of this appeal.

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's migraine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Code 8100, specifically provides for disability ratings for migraines based on symptoms which include headache, non-headache symptoms such as nausea and prostrating attacks.  See 38 C.F.R. § 38 C .F.R. § 4.114.  The 30 percent rating under Diagnostic Code 8100 was granted based on recognition of the Veteran's symptomatic disability characterized by the above.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).   

Moreover, because the assigned Diagnostic Code requires the Board to consider whether the Veteran's symptoms cause severe economic inadaptability, the Board is essentially tasked with considering of all of the Veteran's migraine related symptoms within the parameters of the schedular rating that is assigned. 

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's migraines, and referral for consideration of an extraschedular evaluation is not warranted.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on her occupation and daily life.  In the absence of exceptional factors associated with the Veteran's migraine disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In granting the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Neither the Veteran, nor the evidence of record, suggests that her migraines has precluded her ability to obtain or maintain substantially gainful employment.  In fact, at her recent Board hearing, the Veteran testified that she was gainfully employed.  As such, the issue of TDIU has not been raised.


ORDER

A 30 percent rating, but no more, for migraines is granted subject to controlling regulations applicable to the payment of monetary benefits.  


REMAND

The Veteran underwent VA examinations for her cervical spine in March 2010 and May 2013.  Since those examinations, the Veteran testified at a Board hearing in July 2015 that she believed that her cervical spine disability increased in severity since her last VA examination in May 2013.  Thus, a current examination is warranted in order to determine the disability's current severity.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  This should be done.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assess the current severity of her service-connected cervical spine disability.

2.  Then, readjudicate the claim.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and her representative an appropriate amount of time to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


